Opinion by
Henderson, J.,
' We held in Citizens’ National Bank v. Gass, 29 Pa. Superior Ct. 125, that the Act of June 4, 1901, P. L. 404, was not suspended by the federal bankrupt act as to wage-earners and persons engaged chiefly in farming or the tillage of the soil, because of the exception in the 4th section of chapter 3 of the act of congress of July 1, 1898, in favor of persons in the classes named. If a person of one of the excepted classes invoke the action of the national bankrupt law the jurisdiction of the United States is exclusive ; but unless such action is instituted the act of June 4, 1901, is in force. It is only suspended as to persons who can be subjected to the operation of the act of congress. A proceeding of involuntary insolvency cannot be maintained against a wage-earner or person engaged chiefly in farming or the tillage of the soil under the lat*471ter act and there is no antagonism between the state and federal laws in regard to such insolvencies. The efficiency of the act of 1901, was declared in Musser v. Brindle, 23 Pa. Superior Ct. 37, in which case executions against an insolvent farmer were set aside on the application of the assignee. See also Charles v. Smith, 29 Pa. Superior Ct. 594. The action of the court in overruling the demurrer of the appellants was in harmony with our decisions.
The order of the court is broader, however, than the exigency of the situation requires. The executions were issued on October 13, 1904, and the personal property of the defendant was sold by the sheriff on the 25th of the same month. The petition of the receiver was not presented until January 16, 1905. There was nothing irregular about the proceedings leading up to the sheriff’s sale. The most that the petitioner was entitled to was an order for the transfer of the fund in the sheriff’s hands to him and a stay of the execution so far as it operated upon the defendant’s real estate. Manifestly an order setting aside the executions and all legal proceedings had thereon would be invalid to affect the title acquired by purchasers at the sheriff’s sale of the defendant’s personal property, for at that time no objection was made to the proceeding and the sheriff had full authority to execute his writs. It was by force of them that the money was made which the court directed the sheriff to pay to the receiver. It would be inconsistent to set aside the executions and the proceedings had thereon and at the same time to ratify the action of the sheriff by directing the payment of the money made on the writs to the petitioner.
The order of the court is therefore amended so that it shall require the sheriff of Columbia county to pay Frank Ikeler, receiver, the proceeds of the sheriff’s sale of the personal property of the defendant, H. F. Rittenhouse, less the sheriff’s costs in executing the writs, and that further proceedings on the said writs be stayed.
The decree as thus amended is affirmed.